             Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 1 of 33




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                       §
    In re:                                                             §      Chapter 11
                                                                       §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                           §      Case No. 20-33233 (DRJ)
                                                                       §
                                       Debtors.                        §      (Jointly Administered)
                                                                       §

                        DEBTORS’ MOTION FOR ENTRY OF
                   AN ORDER (I) APPROVING THE ADEQUACY OF
                  THE DISCLOSURE STATEMENT, (II) APPROVING
              THE SOLICITATION PROCEDURES WITH RESPECT TO
           CONFIRMATION OF THE DEBTORS’ PROPOSED CHAPTER 11
         PLAN, (III) APPROVING THE FORMS OF BALLOTS AND NOTICES IN
       CONNECTION THEREWITH, (IV) APPROVING THE RIGHTS OFFERING
       PROCEDURES AND RELATED MATERIALS, (V) SCHEDULING CERTAIN
      DATES WITH RESPECT THERETO, AND (VI) GRANTING RELATED RELIEF

             A HEARING WILL BE CONDUCTED ON THIS MATTER ON OCTOBER 14, 2020, AT
             11:00 A.M. (CENTRAL TIME) IN COURTROOM 400, 4TH FLOOR, 515 RUSK STREET,
             HOUSTON, TEXAS 77002. YOU MAY PARTICIPATE IN THE HEARING EITHER IN
             PERSON OR BY AUDIO/VIDEO CONNECTION.
             AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S DIAL-IN FACILITY.
             YOU MAY ACCESS THE FACILITY AT (832) 917-1510. YOU WILL BE RESPONSIBLE
             FOR YOUR OWN LONG-DISTANCE CHARGES. ONCE CONNECTED, YOU WILL BE
             ASKED TO ENTER THE CONFERENCE ROOM NUMBER. JUDGE JONES’
             CONFERENCE ROOM NUMBER IS 205691.
             YOU MAY VIEW VIDEO VIA GOTOMEETING. TO USE GOTOMEETING, THE
             COURT RECOMMENDS THAT YOU DOWNLOAD THE FREE GOTOMEETING
             APPLICATION. TO CONNECT, YOU SHOULD ENTER THE MEETING CODE
             “JUDGEJONES” IN THE GOTOMEETING APP OR CLICK THE LINK ON JUDGE
             JONES’ HOME PAGE ON THE SOUTHERN DISTRICT OF TEXAS WEBSITE. ONCE
             CONNECTED, CLICK THE SETTINGS ICON IN THE UPPER RIGHT CORNER AND
             ENTER YOUR NAME UNDER THE PERSONAL INFORMATION SETTING.
             HEARING APPEARANCES MUST BE MADE ELECTRONICALLY IN ADVANCE OF
             THE HEARING. TO MAKE YOUR ELECTRONIC APPEARANCE, GO TO THE
             SOUTHERN DISTRICT OF TEXAS WEBSITE AND SELECT “BANKRUPTCY COURT”
             FROM THE TOP MENU. SELECT “JUDGES’ PROCEDURES,” THEN “VIEW HOME
             PAGE” FOR JUDGE JONES. UNDER “ELECTRONIC APPEARANCE” SELECT
             “CLICK HERE TO SUBMIT ELECTRONIC APPEARANCE”. SELECT THE CASE

1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North
      Western Avenue, Oklahoma City, Oklahoma 73118.
       Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 2 of 33



        NAME, COMPLETE THE REQUIRED FIELDS AND CLICK “SUBMIT” TO COMPLETE
        YOUR APPEARANCE.
        IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST RESPOND IN WRITING.
        UNLESS OTHERWISE DIRECTED BY THE COURT, YOU MUST FILE YOUR
        RESPONSE ELECTRONICALLY AT HTTPS://ECF.TXSB.USCOURTS.GOV/ WITHIN
        TWENTY-ONE DAYS FROM THE DATE THIS MOTION WAS FILED. OTHERWISE,
        THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE
        RELIEF REQUESTED.

        The above-captioned debtors and debtors in possession (collectively, the “Debtors”) 2

respectfully state the following in support of this motion:

                                                Relief Requested

        1.       The Debtors seek entry of an order, substantially in the form attached hereto

(the “Order”), granting the following relief:

                 a.        Disclosure Statement. Approving the Disclosure Statement for the Joint
                           Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and
                           its Debtor Affiliates attached to the Order as Exhibit 1 (the “Disclosure
                           Statement”) 3 as containing “adequate information” pursuant to section 1125
                           of the Bankruptcy Code;

                 b.        Solicitation Procedures. Approving procedures for (i) soliciting, receiving,
                           and tabulating votes to accept or reject the Plan, (ii) voting to accept or reject
                           the     Plan,     and     (iii)    filing     objections      to     the     Plan
                           (the “Solicitation Procedures”), substantially in the form attached to the
                           Order as Exhibit 2;

                 c.        Ballots. Approving the ballots that the Debtors will send to holders of
                           Claims entitled to vote to accept or reject the Plan, substantially in the forms
                           attached to the Order as Exhibits 3A, 3B, 3C, 3D, 3E, 3F, and 3G
                           (collectively, the “Ballots”);



2
    A detailed description of the Debtors and their businesses, and the facts and circumstances supporting the Debtors’
    chapter 11 cases, are set forth in greater detail in the Declaration of Domenic J. Dell’Osso, Jr., Executive Vice
    President and Chief Financial Officer of Chesapeake Energy Corporation in Support of Chapter 11 Petitions
    and First Day Motions [Docket No. 37] (the “First Day Declaration”), filed contemporaneously with the Debtors’
    voluntary petitions for relief filed under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”),
    on June 28, 2020 (the “Petition Date”).

3
    Capitalized terms used but not defined herein have the meanings ascribed to them in the Disclosure Statement or
    the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates, filed
    contemporaneously herewith (as amended, supplemented, or modified from time to time, the “Plan”), as
    applicable.


                                                          2
Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 3 of 33




      d.    Cover Letter. Approving the form of letter (the “Cover Letter”) that the
            Debtors will send to holders of Claims entitled to vote to accept or reject
            the Plan urging such parties to vote in favor of the Plan, substantially in the
            form attached to the Order as Exhibit 4;

      e.    Non-Voting Status Notices. Approving: (i) the form of notice applicable
            to holders of Claims or Interests that are Unimpaired under the Plan and
            who are, pursuant to section 1126(f) of the Bankruptcy Code, conclusively
            presumed to accept the Plan; (ii) the form of notice applicable to holders of
            Interests that are Impaired under the Plan and who are, pursuant to
            section 1126(g) of the Bankruptcy Code, conclusively deemed to reject the
            Plan; and (iii) the form of notice applicable to holders of Claims or Interests
            that are subject to a pending objection by the Debtors and who are not
            entitled to vote the disputed portion of such Claims or Interests
            (each, a “Non-Voting Status Notice”), substantially in the forms attached to
            the Order as Exhibits 5, 6, and 7 respectively;

      f.    Confirmation Hearing Notice. Approving the form and manner of notice
            of the hearing to be held by the Court to consider Confirmation of the Plan
            pursuant to section 1129 of the Bankruptcy Code (the “Confirmation
            Hearing,” and the notice thereof, the “Confirmation Hearing Notice”) and
            the procedures for objecting thereto, substantially in the form attached to
            the Order as Exhibit 8;

      g.    Plan Supplement Notice. Approving the notice related to the filing of the
            Plan Supplement, substantially in the form attached to the Order as
            Exhibit 9 (the “Plan Supplement Notice”);

      h.    Assumption and Rejection Notices. Approving the form of notices to
            counterparties to Executory Contracts and Unexpired Leases that will be
            assumed or rejected pursuant to the Plan (the “Assumption Notice” and
            the “Rejection Notice,” respectively), substantially in the forms attached to
            the Order as Exhibits 10 and 11, respectively;

      i.    Solicitation Packages. Finding that the solicitation materials and
            documents         included        in       the     solicitation     packages
            (the “Solicitation Packages”) that will be sent to holders of Claims entitled
            to vote to accept or reject the Plan are in compliance with rules 2002(b) and
            3017(d) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
            Rules”);

      j.    Rights Offering Procedures. Approving the Rights Offering Procedures
            (as defined herein), related dates and deadlines (the “Rights Offering Dates
            and Deadlines”), substantially in the forms attached to the Order as
            Exhibit 12, and the form of materials necessary to the consummation of the
            Rights Offering under the terms of the Rights Offering Procedures,
            including the Subscription Forms (collectively, the “Rights Offering

                                      3
     Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 4 of 33




                       Materials”), substantially in the forms attached to the order as
                       Exhibits 13A, 13B, and 13C; and

             k.        Confirmation Dates. Establishing the following dates and deadlines with
                       respect to Confirmation of the Plan, subject to modification as necessary:

Event                      Date                        Description
                                                       The date to determine which holders of
Voting Record Date         October 8, 2020             Claims are entitled to vote to accept or
                                                       reject the Plan (the “Voting Record Date”)
                                                       The deadline by which the Debtors must
                           October 23, 2020 (or as     distribute Solicitation Packages, including
Solicitation Mailing
                           soon as reasonably          Ballots, to holders of Claims entitled to
Deadline
                           practicable thereafter)     vote to accept or reject the Plan (the
                                                       “Solicitation Mailing Deadline”)
                           Nine (9) business days      The date by which the Debtors will submit
                           following the entry of      the Confirmation Hearing Notice in a
Publication Deadline       the Order (or as soon as    format modified for publication (such
                           reasonably practicable      notice, the “Publication Notice,” and such
                           thereafter)                 date, the “Publication Deadline”)
                                                       The date by which the Debtors shall file
Plan Supplement
                           November 16, 2020           the Plan Supplement (the “Plan
Filing Deadline
                                                       Supplement Deadline”)
                                                       The deadline by which holders of Claims
                                                       entitled to vote may vote to accept or reject
                           November 23, 2020, at
                                                       the Plan (the “Voting Deadline”), which
Voting Deadline            11:59 p.m. (prevailing
                                                       date may be extended by the debtors, with
                           Central Time)
                                                       the consent of the Required Plan Sponsors
                                                       and the DIP Agent.
                                                       The deadline by which parties in interest
                                                       may file objections to Confirmation of the
                           November 23, 2020, at       Plan (including objections to any
Confirmation
                           5:00 p.m. (prevailing       assumption or rejection of an Executory
Objection Deadline
                           Central Time)               Contract or Unexpired Lease thereunder or
                                                       as set forth in the Plan Supplement)
                                                       (the “Confirmation Objection Deadline”)
                           December 1, 2020, at        The date by which the report tabulating the
Deadline to File
                           5:00 p.m. (prevailing       voting on the Plan (the “Voting Report”)
Voting Report
                           Central Time)               shall be filed with the Court
                           December 7, 2020, or        The date of the Confirmation Hearing
Confirmation Hearing       such other date as may      (the “Confirmation Hearing Date”)
Date                       be scheduled by the
                           Court

                                                   4
       Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 5 of 33




                                          Jurisdiction and Venue

        2.       The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant

to Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with this motion

to the extent that it is later determined that the Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

        3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The bases for the relief requested herein are sections 105, 363, 502, 1123(a), 1124,

1125, 1126, and 1128 of the Bankruptcy Code, Bankruptcy Rules 2002, 3016, 3017, 3018, 3020,

and 9006, and rules 2002-1 and 3016-1 of the Bankruptcy Local Rules for the Southern District of

Texas (the “Bankruptcy Local Rules”).

                                           Summary of the Plan

        5.       The Plan delivers significant value to all stakeholders in the form of a deleveraged

balance sheet and significant new money investment. Among other things, the Plan provides for

a fully backstopped $600 million equity rights offering (the “Rights Offering”) that, together with

the Debtors’ $2.5 billion exit financing, will provide sufficient liquidity to fund recoveries under

the Plan and meet post-reorganization working capital needs. The Plan provides for the following

recoveries, each of which is to be paid on or as soon as reasonably practicable after the Effective

Date of the Plan and are subject to the terms set forth in the Plan: 4


4
    The foregoing description of contemplated recoveries is meant only to summarize certain provisions of the Plan.
    To the extent there are any discrepancies between the foregoing description of contemplated recoveries and the
    Plan, the Plan shall control.


                                                        5
       Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 6 of 33




        •    Revolving Credit Facility Claims: each holder of an Allowed Revolving Credit Facility
             Claim shall receive, in accordance with such holder’s prior determined allocation,
             either (i) Tranche A RBL Exit Facility Loans or (ii) Tranche B Exit Facility Loans on
             a dollar-for-dollar basis; provided that any Claims on account of accrued but unpaid
             Existing RBL Adequate Protection Payments shall be paid in full as Cash as set forth
             in Section II.A.1 of the Plan;

        •    FLLO Term Loan Facility Claims: each holder of an Allowed FLLO Term Loan
             Facility Claim shall receive its Pro Rata share of (i) 76 percent of the New Common
             Stock (subject to dilution on account of the Management Incentive Plan, the Rights
             Offering, the Put Option Premium, and the New Warrants) and (ii) the FLLO Rights;

        •    Second Lien Notes Claims: each holder of an Allowed Second Lien Notes Claim shall
             receive its Pro Rata share of (i) 12 percent of the New Common Stock (subject to
             dilution on account of the Management Incentive Plan, the Rights Offering, the Put
             Option Premium, and the New Warrants), (ii) the Second Lien Rights, (iii) the New
             Class A Warrants, (iv) the New Class B Warrants, and (v) 50 percent of the New Class
             C Warrants;

        •    Unsecured Notes Claims: each holder of an Allowed Unsecured Notes Claim shall
             receive its Pro Rata share of (i) the Unsecured Claims Recovery and (ii) 50 percent of
             the New Class C Warrants; and

        •    General Unsecured Claims: each holder of an Allowed General Unsecured Claim shall
             receive its pro rata share of the Unsecured Notes Claims Recovery.

        6.       In accordance with the foregoing description of the treatment of holders of Claims

and Interests, the Debtors intend to solicit the votes of only those holders of Claims that are entitled

to vote to accept or reject the Plan. The following chart summarizes the voting status of the Classes

of Claims under the Plan: 5

         Class                Claims and Interests                   Status              Voting Rights
                                                                                   Not Entitled to Vote
      Class 1      Other Secured Claims                          Unimpaired
                                                                                   (Deemed to Accept)
                                                                                   Not Entitled to Vote
      Class 2      Other Priority Claims                         Unimpaired
                                                                                   (Deemed to Accept)
      Class 3      Revolving Credit Facility Claims              Impaired          Entitled to Vote
      Class 4      FLLO Term Loan Facility Claims                Impaired          Entitled to Vote


5
    The Plan constitutes a separate chapter 11 plan for each Debtor. The Debtors reserve the right to modify the Plan
    in accordance with the terms thereof, including the right to withdraw the Plan as to an individual Debtor at any
    time before the Confirmation Date.


                                                         6
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 7 of 33



        Class              Claims and Interests             Status           Voting Rights
      Class 5      Second Lien Notes Claims             Impaired        Entitled to Vote
      Class 6      Unsecured Notes Claims               Impaired        Entitled to Vote
      Class 7      General Unsecured Claims             Impaired        Entitled to Vote
                                                                        Not Entitled to Vote
                                                        Unimpaired
      Class 8      Intercompany Claims                                  (Deemed to Accept /
                                                        / Impaired
                                                                        Deemed to Reject)
                                                                        Not Entitled to Vote
                                                        Unimpaired
      Class 9      Intercompany Interests                               (Deemed to Accept /
                                                        / Impaired
                                                                        Deemed to Reject)
                                                                        Not Entitled to Vote
      Class 10     Existing Equity Interests            Impaired
                                                                        (Deemed to Reject)

       7.        Based on the foregoing (and as discussed in greater detail herein), the Debtors are

proposing to solicit votes to accept or reject the Plan from holders of Claims in Classes 3, 4, 5, 6,

and 7 (each, a “Voting Class” and collectively, the “Voting Classes”). The Debtors are not

proposing to solicit votes from holders of Claims and Interests in Classes 1, 2, 8, 9, and 10 (each

a “Non-Voting Class” and collectively, the “Non-Voting Classes”).

       8.        The Plan contains certain customary Debtor and third-party releases (such

third-party release, the “Third-Party Release”), as described more fully in Article III.P of the

Disclosure Statement, for: (a) each Debtor; (b) each Reorganized Debtor; (c) each of the Debtors’

current and former directors and officers; (d) each DIP Lender; (e) each Agent; (f) each Trustee;

(g) the Consenting Revolving Credit Facility Lenders; (h) the Consenting FLLO Term Loan

Facility Lenders; (i) the Consenting Second Lien Noteholders; (j) the Consenting Unsecured

Noteholders; (k) the Exit Facilities Lenders; (l) the Backstop Parties; (m) all holders of Interests;

and (n) with respect to each of the foregoing (a) through (m), each of such Entity and its current

and former Affiliates, and such Entities’ and their current and former Affiliates’ current and former

members, directors, managers, officers, equity holders (regardless of whether such interests are

held directly or indirectly), predecessors, successors and assigns, subsidiaries, and each of their


                                                  7
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 8 of 33




respective current and former members, equity holders, officers, directors, managers, principals,

members, employees, agents, advisory board members, financial advisors, partners, attorneys,

accountants, investment bankers, consultants, representatives, and other professionals, each in

their capacity as such; provided that in each case, an Entity shall not be a Released Party if it:

(x) elects to opt out of the releases contained in the Plan using the respective opt out forms provided

to voting and non-voting parties; or (y) timely Files with the Bankruptcy Court on the docket of

the Chapter 11 Cases an objection to the releases contained in the Plan that is not resolved

before Confirmation.

       9.      Confirmation of the Plan will preserve the going-concern value of the Debtors’

business and maximize value for the benefit of all stakeholders. Further, the Disclosure Statement

provides adequate information with respect to the Plan, ensuring that holders of Claims entitled to

vote on the Plan will receive information of a kind and in sufficient detail to make an informed

judgment regarding acceptance or rejection of the Plan. The proposed schedule and procedures to

confirm and consummate the Plan will move these Chapter 11 Cases forward in a timely manner

while ensuring due process and providing for the procedural safeguards mandated under the

Bankruptcy Code, Bankruptcy Rules, and Bankruptcy Local Rules. Accordingly, the Debtors

respectfully submit the relief requested in this motion should be approved.

                                          Basis for Relief

I.     The Court Should Approve the Disclosure Statement.

       A.      The Standard for Approval of the Disclosure Statement.

       10.     Pursuant to section 1125 of the Bankruptcy Code, the proponent of a proposed

chapter 11 plan must provide “adequate information” regarding that plan to holders of impaired

claims and interests entitled to vote on the plan. 11 U.S.C. § 1125. Specifically, section 1125(a)(1)

of the Bankruptcy Code provides, in relevant part, as follows:

                                                  8
       Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 9 of 33




                ‘[A]dequate information’ means information of a kind, and in
                sufficient detail, as far as is reasonably practicable in light of the
                nature and history of the debtor and the condition of the debtor’s
                books and records, including a discussion of the potential material
                Federal tax consequences of the plan to the debtor, any successor to
                the debtor, and a hypothetical investor typical of the holders of
                claims or interests in the case, that would enable such a hypothetical
                investor of the relevant class to make an informed judgment about
                the plan.

11 U.S.C. § 1125(a)(1).

        11.     The primary purpose of a disclosure statement is to provide all material information

that creditors and interest holders affected by a proposed plan need to make an informed decision

regarding whether or not to vote for the plan. See, e.g., Century Glove, Inc. v. First Am. Bank of

N.Y., 860 F.2d 94, 100 (3d Cir. 1988) (“[Section] 1125 seeks to guarantee a minimum amount of

information to the creditor asked for its vote.”); In re Monnier Bros., 755 F.2d 1336, 1342 (8th Cir.

1985) (“The primary purpose of a disclosure statement is to give the creditors the information they

need to decide whether to accept the plan.”); In re Phoenix Petroleum, Co., 278 B.R. 385, 392

(Bankr. E.D. Pa. 2001) (“[T]he general purpose of the disclosure statement is to provide ‘adequate

information’ to enable ‘impaired’ classes of creditors and interest holders to make an informed

judgment about the proposed plan and determine whether to vote in favor of or against that plan.”);

In re Unichem Corp., 72 B.R. 95, 97 (Bankr. N.D. Ill. 1987) (“The primary purpose of a disclosure

statement is to provide all material information which creditors and equity security holders affected

by the plan need in order to make an intelligent decision whether to vote for or against the plan.”).

Congress intended that such informed judgments would be needed to both negotiate the terms of,

and vote on, a plan of reorganization. Century Glove, Inc., 860 F.2d at 100.

        12.     “Adequate information” is a flexible standard, based on the facts and circumstances

of each case. 11 U.S.C. § 1125(a)(1) (“[A]dequate information means information of a kind, and

in sufficient detail, as far as is reasonably practicable in light of the nature and history of the debtor
                                                    9
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 10 of 33




and the condition of the debtor’s books and records”); see also Tex. Extrusion Corp. v. Lockheed

Corp. (In re Tex. Extrusion Corp.), 844 F.2d 1142, 1157 (5th Cir. 1988) (“The determination of

what is adequate information is subjective and made on a case by case basis. This determination

is largely within the discretion of the bankruptcy court.”); Oneida Motor Freight, Inc. v. United

Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988) (“From the legislative history of § 1125 we discern

that adequate information will be determined by the facts and circumstances of each case.”);

First Am. Bank of N.Y. v. Century Glove, Inc., 81 B.R. 274, 279 (D. Del. 1988) (noting that

adequacy of disclosure for a particular debtor will be determined based on how much information

is available from outside sources); S. Rep. No. 95‑989, at 121 (1978), reprinted in 1978

U.S.C.C.A.N. 5787, 5907 (“[T]he information required will necessarily be governed by the

circumstances of the case”). Accordingly, the determination of whether a disclosure statement

contains adequate information must be made on a case-by-case basis, focusing on the unique facts

and circumstances of each case.

       13.     Courts in the Fifth Circuit acknowledge that determining what constitutes

“adequate information” for the purpose of satisfying section 1125 of the Bankruptcy Code resides

within the broad discretion of the court. See, e.g., Mabey v. Sw. Elec. Power Co. (In re Cajun

Elec. Power Coop., Inc.), 150 F.3d 503, 518 (5th Cir. 1998) (“The legislative history of § 1125

indicates that, in determining what constitutes ‘adequate information’ with respect to a particular

disclosure statement, ‘both the kind and form of information are left essentially to the judicial

discretion of the court’ and that ‘the information required will necessarily be governed by the

circumstances of the case.’”) (internal citations omitted), cert. denied, 526 U.S. 1144 (1999); In re

Tex. Extrusion Corp., 844 F.2d at 1157 (“The determination of what is adequate information is

subjective and made on a case by case basis. This determination is largely within the discretion



                                                 10
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 11 of 33




of the bankruptcy court.”). Accordingly, the determination of whether a disclosure statement

contains adequate information must be made on a case-by-case basis, focusing on the unique facts

and circumstances of each case. See Phoenix Petroleum, 278 B.R. at 393.

       14.     In making a determination as to whether a disclosure statement contains adequate

information as required by section 1125 of the Bankruptcy Code, courts typically look for

disclosures related to topics such as:

               a.      the events that led to the filing of a bankruptcy petition;

               b.      the relationship of the debtor with its affiliates;

               c.      a description of the available assets and their value;

               d.      the debtor’s anticipated future;

               e.      the source of information stated in the disclosure statement;

               f.      the debtor’s condition while in chapter 11;

               g.      claims asserted against the debtor;

               h.      the estimated return to creditors under a chapter 7 liquidation;

               i.      the future management of the debtor;

               j.      the chapter 11 plan or a summary thereof;

               k.      financial information, valuations, and projections relevant to a creditor’s
                       decision to accept or reject the chapter 11 plan;

               l.      information relevant to the risks posed to creditors under the plan;

               m.      the actual or projected realizable value from recovery of preferential or
                       otherwise avoidable transfers;

               n.      litigation likely to arise in a nonbankruptcy context; and

               o.      tax attributes of the debtor.

See In re U.S. Brass Corp., 194 B.R. 420, 424–25 (Bankr. E.D. Tex. 1996);

see also In re Scioto Valley Mortg. Co., 88 B.R. 168, 170–71 (Bankr. S.D. Ohio 1988) (listing the



                                                  11
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 12 of 33




factors courts have considered in determining the adequacy of information provided in a disclosure

statement); In re Metrocraft Pub. Serv., Inc., 39 B.R. 567, 568 (Bankr. N.D. Ga. 1984) (same).

Disclosure regarding all topics is not necessary in every case. See In re U.S. Brass Corp., 194

B.R. at 424; see also In re Phoenix Petroleum Co., 278 B.R. at 393 (“[C]ertain categories of

information which may be necessary in one case may be omitted in another; no one list of

categories will apply in every case.”).

       B.      The Disclosure Statement Contains Adequate Information in Accordance with
               Section 1125 of the Bankruptcy Code.

       15.     The Disclosure Statement provides “adequate information” to allow holders of

Claims in the Voting Classes to make informed decisions about whether to vote to accept or reject

the Plan. Specifically, the Disclosure Statement contains a number of categories of information

that courts consider “adequate information,” including, without limitation:

                                                                               Location in
             Category                         Description
                                                                          Disclosure Statement

                                  An overview of the selection and
                                  appointment process of the initial
  Directors and Officers of the                                       Article III.W;
                                  boards of directors as well as the
     Reorganized Debtors                                              Article IV.L
                                  officers of each of the Reorganized
                                  Debtors.

                                  An overview of the Debtors’ corporate
  Debtors’ Corporate History,
                                  history,     business      operations,
   Structure, and Business                                               Article V
                                  organizational structure, and capital
           Overview
                                  structure.

                                  An overview of the Debtors’
                                  out-of-court restructuring efforts in
     Events Leading to the        response to deteriorating economic
                                                                         Article VI
      Chapter 11 Filings          conditions, including the negotiations
                                  with respect to the Plan and the
                                  Restructuring Support Agreement.

 Material Developments of the A summary of the material
                                                                    Article VII
      Chapter 11 Cases        developments in the Chapter 11 Cases.


                                               12
     Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 13 of 33




                                                                              Location in
             Category                         Description
                                                                         Disclosure Statement

                                 Certain risks associated with the
                                 Debtors’ business, as well as certain
                                 risks associated with forward-looking
         Risk Factors                                                   Article VIII
                                 statements and an overall disclaimer
                                 as to the information provided by and
                                 set forth in the Disclosure Statement.

                                 A description of the procedures for
    Solicitation Procedures      soliciting votes to accept or reject the Article IX
                                 Plan and voting on the Plan.

                                 Confirmation procedures and statutory
                                 requirements for Confirmation and
   Confirmation of the Plan      Consummation of the Plan, including Article X
                                 a liquidation analysis, financial
                                 projections, and a valuation.

                                 A description of the applicability of
                                 section 1145 of the Bankruptcy Code
    Certain Securities Laws
                                 and the issuance of New Common Article XI
            Matters
                                 Stock and other Securities under the
                                 Plan.

 Certain United States Federal A description of certain U.S. federal
 Income Tax Consequences of income tax law consequences of the Article XII
           the Plan            Plan.

                                 A recommendation by the Debtors that
       Recommendation            holders of Claims in the Voting Article XIII
                                 Classes should vote to accept the Plan.

                                 An analysis of the liquidation value of
     Liquidation Analysis                                                Exhibit D
                                 the Debtors.

                                 A projected consolidated income
     Financial Projections                                       Exhibit E
                                 statement.

                                 A valuation of the post-Confirmation
      Valuation Analysis                                              Exhibit F
                                 going concern value of the Debtors.

       16.     Based on the foregoing, the Debtors submit that the Disclosure Statement complies

with all aspects of section 1125 of the Bankruptcy Code and addresses the information set forth


                                               13
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 14 of 33




above in a manner that provides adequate information to holders of Claims entitled to vote to

accept or reject the Plan. Accordingly, the Debtors submit that the Disclosure Statement contains

“adequate information” and should be approved.

       C.      The Disclosure Statement Provides Sufficient Notice of Injunction, Release,
               and Exculpation Provisions in the Plan.

       17.     Bankruptcy Rule 3016(c) requires that, if a plan provides for an injunction against

conduct not otherwise enjoined under the Bankruptcy Code, the plan and disclosure statement must

describe, in specific and conspicuous language, the acts to be enjoined and the entities subject to

the injunction. Fed. R. Bankr. P. 3016(c). Similarly, Bankruptcy Rule 2002(c) requires that such

disclosure be provided for the notice of the time fixed for filing objections and the hearing to

consider confirmation of the chapter 11 plan. Fed. R. Bankr. P. 2002(c).

       18.     Article VIII of the Plan and Article III.P of the Disclosure Statement describe in

detail the entities subject to an injunction under the Plan and the acts that they are enjoined from

pursuing. The relevant language in these articles is in bold, making it conspicuous to anyone who

reads it. Moreover, these sections of the Plan and Disclosure Statement describe in detail entities

subject to or providing a release under the Plan, and the Claims, Interests, and Causes of Action

so released, the entities entitled to exculpation under the Plan, and the entities subject to and

covered by a permanent injunction. And, the Confirmation Hearing Notice states in clear and

bolded text that the Plan contains release, exculpation, and injunction provisions, including the

Third-Party Releases. Accordingly, the Debtors respectfully submit that the Disclosure Statement

complies with Bankruptcy Rule 3016(c) by conspicuously describing the conduct and parties

enjoined, released, or exculpated by the Plan, and the Confirmation Hearing Notice complies with

Bankruptcy Rule 2002(c) by conspicuously describing the nature and entities subject to the

injunction under the Plan.


                                                14
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 15 of 33




II.    The Court Should Approve the Solicitation Procedures, the Ballots, the Timeline, and
       the Forms of Notices Related to Solicitation and Confirmation of the Plan.

       A.      The Court Should Approve the Solicitation Procedures.

       19.     Section 1126(c) of the Bankruptcy Code provides that:

               A class of claims has accepted a plan if such plan has been accepted
               by creditors, other than any entity designated under section (e) of
               this section, that hold at least two-thirds in amount and more than
               one-half in number of the allowed claims of such class held by
               creditors, other than any entity designed under subsection (e) of this
               section, that have accepted or rejected the plan.

11 U.S.C. § 1126(c).      Additionally, Bankruptcy Rule 3018(c) provides, in part, that “[a]n

acceptance or rejection [of a plan] shall be in writing, identify the plan or plans accepted or

rejected, be signed by the creditor or equity security holder or an authorized agent and conform to

the appropriate Official Form.” Fed. R. Bankr. P. 3018(c). Consistent with these requirements,

the Debtors propose to use the Solicitation Procedures to facilitate the process of tabulating all

votes received. Specifically, the Solicitation Procedures provide that the Debtors will not count a

Ballot if it is, among other things, illegible, submitted by a holder of a Claim or Interest that is not

entitled to vote on the Plan, unsigned, or not clearly marked. Further, the Debtors, subject to a

contrary order of the Court, in consultation with the Required Plan Sponsors and the DIP Agent,

may waive any defects or irregularities as to any particular Ballot at any time, either before or after

the close of voting, and any such waivers shall be documented in the Voting Report.

       20.     The Debtors believe that the proposed Solicitation Procedures will facilitate the

Plan confirmation process. Specifically, the procedures will set forth which holders of Claims are

entitled to vote and their Claim amount for voting purposes, clarify any obligations of holders of

Claims entitled to vote to accept or reject the Plan, and create a straightforward process by which

the Debtors can determine whether they have satisfied the numerosity requirements of section

1126(c) of the Bankruptcy Code. Accordingly, the Debtors submit that the Solicitation Procedures

                                                  15
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 16 of 33




are in the best interests of their Estates, holders of Claims, and other parties in interest, and that

good cause supports the relief requested herein.

       21.      Further, the Debtors respectfully request that Epiq Corporate Restructuring, LLC

(the “Solicitation Agent”) be authorized (to the extent not authorized by another order of the Court)

to assist the Debtors in (a) distributing the Solicitation Packages, (b) receiving, tabulating, and

reporting on Ballots cast to accept or reject the Plan by holders of Claims against the Debtors,

(c) responding to inquiries from holders of Claims and/or Interests and other parties in interest

relating to the Disclosure Statement, the Plan, the Solicitation Packages (including the Ballots),

and all other related documents and matters related thereto, including the procedures and

requirements for voting to accept or reject the Plan and for objecting to the Plan, (d) soliciting

votes on the Plan, and (e) if necessary, contacting creditors or holders of Interests regarding the

Plan. The Debtors respectfully submit that the Solicitation Procedures and the authorization of the

Solicitation Agent’s assistance therewith complies with Bankruptcy Rule 3018(c) and, therefore,

should be approved.

       B.       The Court Should Approve the Forms of the Ballots.

       22.      The Debtors have prepared the Ballots in accordance with Bankruptcy

Rule 3018(c). Although based on Official Form B 314, the Ballots have been modified to

(a) address the particular circumstances of the Chapter 11 Cases and (b) include certain additional

information that is relevant and appropriate for Claims in certain of the Voting Classes. The

proposed Ballots for each Voting Class are annexed as Exhibits 3A, 3B, 3C, 3D, 3E, 3F, and 3G

to the Order.    The Debtors respectfully submit that the forms of the Ballots comply with

Bankruptcy Rule 3018(c) and, therefore, should be approved.




                                                 16
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 17 of 33




       C.      The Court Should Approve the Form and Distribution of the Solicitation
               Packages to Parties Entitled to Vote on the Plan.

       23.     Bankruptcy Rule 3017(d) specifies the materials to be distributed to holders of

allowed claims upon approval of a disclosure statement, including the court-approved plan and

disclosure statement and notice of the time within which acceptances and rejections of the plan

may be filed. Fed. R. Bankr. P. 3017(d).

       24.     In accordance with this requirement, the Debtors propose to distribute the

Solicitation Packages to provide holders of Claims in the Voting Classes with the information they

need to be able to make informed decisions with respect to how to vote on the Plan. Specifically,

on or before the Solicitation Mailing Deadline, the Debtors will cause the Solicitation Packages to

be distributed by first-class U.S. mail to those holders of Claims in the Voting Classes. Each

Solicitation Package will include the following materials:

               a.     the Order (excluding the schedules thereto, except as set forth below);

               b.     the approved Disclosure Statement (annexed as Exhibit 1 to the Order) and
                      the schedules attached thereto, including the Plan;

               c.     the Solicitation Procedures (annexed as Exhibit 2 to the Order);

               d.     the applicable form of Ballot, in substantially the form of the Ballots
                      annexed as Exhibits 3A, 3B, 3C, 3D, 3E, 3F, and 3G to the Order;

               e.     the Cover Letter, in substantially the form annexed as Exhibit 4 to the Order
                      describing the contents of the Solicitation Package and urging the holders
                      of Claims in each of the Voting Classes to vote to accept the Plan;

               f.     the Confirmation Hearing Notice in substantially the form annexed as
                      Exhibit 8 to the Order;




                                                17
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 18 of 33




                 g.       a pre-addressed, postage pre-paid reply envelope; 6 and

                 h.       any additional documents that the Court has ordered to be made available
                          to holders of Claims in the Voting Classes.

        25.      The Debtors request that they be authorized, but not directed or required, to

distribute the Plan, the Disclosure Statement, and the Order (without schedules, except for the

Solicitation Procedures) to holders of Claims entitled to vote on the Plan in electronic format (i.e.,

on a CD-ROM or flash drive). Only the Ballots, the Cover Letter, and the Confirmation Hearing

Notice will be provided in paper copy. Distribution in this manner will translate into significant

monetary savings for the Debtors’ Estates by reducing printing and postage costs (the Plan, the

Disclosure Statement, and the Order, collectively, total over 175 pages). Any party that receives

the materials in electronic format but would prefer paper format may contact the Solicitation Agent

to request paper copies of the materials previously received in electronic format (to be provided at

the Debtors’ expense).

        26.      In addition to accepting hard copy Ballots via first class mail, overnight courier,

and hand delivery, the Debtors request authorization to accept (i) Ballots from voters who are not

Beneficial Holders (as defined below) of Second Lien Notes Claims or Unsecured Notes Claims

via electronic, online transmissions, solely through an online balloting portal on the Debtors’ case

website to be maintained by the Solicitation Agent (“E-Ballot”); and (ii) Master Ballots (as defined

in the Solicitation Procedures) submitted by Nominees via e-mail to tabulation@epiqglobal.com.

Parties entitled to vote through E-Ballot may cast an electronic Ballot and electronically sign and

submit the Ballot instantly by utilizing E-Ballot. Instructions for electronic, online transmission




6
    The Debtors will provide pre-addressed, postage pre-paid reply envelopes only to those holders who receive
    Ballots directly from the Debtors and shall not be responsible for ensuring individual Beneficial Holders receive
    pre-addressed, postage pre-paid reply envelopes from their respective Nominees.


                                                        18
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 19 of 33




of Ballots are set forth on the forms of Ballots. The encrypted ballot data and audit trail created

by such electronic submission shall become part of the record of any Ballot submitted in this

manner and the creditor’s electronic signature will be deemed to be immediately legally valid and

effective.

        27.    In many instances, certain brokerage firms and banks or their agents (collectively,

the “Nominees”) hold Claims against or Interests in certain of the Debtors in “street name” on

behalf of the individual holders themselves (collectively, the “Beneficial Holders”). To ensure

proper tabulation of votes for such Claims, the Solicitation Agent will deliver Solicitation

Packages to holders of record as of the Voting Record Date, including Nominees, with instructions

to forward the material to their Beneficial Holder clients. Additionally, along with delivery of the

Solicitation Package to Nominees, the Solicitation Agent will distribute master ballots to

Nominees. The Ballots for Beneficial Holders will instruct each Beneficial Holder voting on the

Plan through a Nominee to return the Beneficial Ballot to the appropriate Nominee in sufficient

time for such Nominee to timely cast votes to accept or reject the Plan on behalf of the Beneficial

Holders. The Solicitation Agent will then tabulate each such Ballot received.

        28.    The Debtors will also provide complete Solicitation Packages (excluding the

Ballots and the Cover Letter) to the U.S. Trustee and all parties required to be notified under

Rule 2002 of the Bankruptcy Rules and Rule 2002-1 of the Bankruptcy Local Rules (the “2002

List”) as of the Voting Record Date. The Debtors respectfully submit that the Solicitation

Packages comply with Bankruptcy Rule 3017(d) and, therefore, should be approved.

        D.     The Court Should Approve the Voting Record Date and Voting Deadline.

        29.    Bankruptcy Rule 3017(d) provides that, for the purposes of soliciting votes in

connection with the confirmation of a plan, “creditors and equity security holders shall include

holders of stocks, bonds, debentures, notes, and other securities of record on the date the order
                                                19
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 20 of 33




approving the disclosure statement is entered or another date fixed by the court, for cause, after

notice and a hearing.” Fed. R. Bankr. P. 3017(d). Bankruptcy Rule 3018(a) contains a similar

provision    regarding    determination     of    the    record    date    for   voting     purposes.

Fed. R. Bankr. P. 3018(a).

       30.     The Debtors request that the Court exercise its authority under Bankruptcy Rules

3017(d) and 3018(a) to establish October 8, 2020 as the Voting Record Date. Only holders of

Claims as of the Voting Record Date shall be entitled to vote to accept or reject the Plan. Further,

the Debtors request that the Court direct the applicable Trustees to provide the Solicitation Agent

with lists of the registered holders of Second Lien Notes and Unsecured Notes, respectively

reflecting the principal amount of Second Lien Notes and Unsecured Notes, in each case, as of the

Voting Record Date, as soon as practicable, but no later than five (5) Business Days following the

Voting Record Date.

       31.     Moreover, the Debtors propose that, with respect to any transferred Claim, the

transferee shall be entitled to receive a Solicitation Package and, if the holder of such Claim is

entitled to vote with respect to the Plan, cast a Ballot on account of such Claim, only if all actions

necessary to effectuate the transfer of the Claim pursuant to Bankruptcy Rule 3001(e) have been

completed by the Voting Record Date. In the event a Claim is transferred after the Voting Record

Date, the transferee of such Claim shall be bound by any vote on the Plan, distribution election, or

opt out election made by the holder of such Claim as of the Voting Record Date.

       32.     Further, the Debtors request that, after the Debtors distribute Solicitation Packages

to holders of Claims entitled to vote on the Plan by the Solicitation Mailing Deadline, the Court

require that all holders of Claims entitled to vote on the Plan complete, execute, and return their

Ballots (in accordance with the instructions on the Ballots) so that they are actually received by



                                                 20
       Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 21 of 33




the Solicitation Agent on or before the Voting Deadline, which the Debtors request be established

as November 23, 2020 at 11:59 p.m. (prevailing Central Time).

        33.    The foregoing timing and materials will afford holders of Claims entitled to vote

on the Plan sufficient time within which to review and analyze such materials and subsequently

make an informed decision as to whether to vote to accept or reject the Plan before the Voting

Deadline consistent with the requirements of the applicable Bankruptcy Rules. See Fed. R. Bankr.

P. 3017(d) (after approval of a disclosure statement, the debtor must transmit the plan, the

approved disclosure statement, a notice of the time within which acceptances and rejections of

such plan may be filed, and any other information that the court may direct to certain holders of

claims). The Debtors respectfully submit that the Voting Record Date and Voting Deadline

comply with Bankruptcy Rule 3017(d) and, therefore, should be approved.

        E.     The Court Should Approve the Form of Notices to Non-Voting Classes.

        34.    As discussed above, the Non-Voting Classes are not entitled to vote on the Plan.

As a result, they will not receive Solicitation Packages and, instead, the Debtors propose that such

parties (other than holders of Intercompany Claims (Class 8) and Intercompany Interests (Class

9)) receive a Non-Voting Status Notice. Specifically, in lieu of Solicitation Packages, the Debtors

propose to provide the following to holders of Claims or Interests in Non-Voting Classes:

Class(es)         Status                                   Treatment
1, 2              Unimpaired—Deemed to Accept              Holders of Claims that are deemed to
                                                           accept the Plan are not entitled to vote.
                                                           As such, holders of such Claims will
                                                           receive a notice, substantially in the
                                                           form attached to the Order as
                                                           Exhibit 5, in lieu of a Solicitation
                                                           Package.




                                                21
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 22 of 33




Class(es)         Status                                  Treatment
10                Impaired—Deemed to Reject               Holders of Interests that are deemed to
                                                          reject the Plan are not entitled to vote.
                                                          As such, holders of such Interests will
                                                          receive a notice, substantially in the
                                                          form attached to the Order as
                                                          Exhibits 6 and 6A, 6B, and 6C (as
                                                          applicable) in lieu of a Solicitation
                                                          Package.

N/A               Disputed Claims                         Holders of Claims that are subject to a
                                                          pending objection by the Debtors are
                                                          not entitled to vote the disputed
                                                          portion of their Claim. As such,
                                                          holders of such Claims will receive a
                                                          notice, substantially in the form
                                                          attached to the Order as Exhibit 7
                                                          (which notice shall be served together
                                                          with such objection).

       35.     Each of the Non-Voting Status Notices will include, among other things:

(a) instructions as to how to view or obtain copies of the Disclosure Statement (including the Plan

and the other exhibits thereto), the Order, and all other materials in the Solicitation Package

(excluding Ballots) from the Solicitation Agent free of charge and/or the Court’s website via

PACER; (b) a disclosure regarding the settlement, release, exculpation, and injunction language

set forth in Article VIII of the Plan, and form for opting out of the Third-Party Release provided

by the Plan; (c) notice of the Confirmation Objection Deadline; (d) notice of the Confirmation

Hearing Date; and (e) additional information related thereto.

       36.     The Debtors further request that they not be required to mail Solicitation Packages,

other solicitation materials, or a Non-Voting Status Notice to: (a) holders of Claims that have

already been paid in full during the Chapter 11 Cases; (b) any party to whom the notice of this

motion was sent but was subsequently returned as undeliverable without a forwarding address by




                                                22
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 23 of 33




the Voting Record Date; or (c) the holders of Class 8 Intercompany Claims and Class 9

Intercompany Interests. 7

        37.      The Debtors respectfully submit that the mailing of Non-Voting Status Notices in

lieu of Solicitation Packages to the holders of Claims and Interests in Non-Voting Classes complies

with Bankruptcy Rule 3017(d) and, therefore, should be approved.

        F.       The Court Should Approve the Confirmation Hearing Notice and Procedures
                 for Objecting to Confirmation of the Plan.

        38.      The Debtors will serve the Confirmation Hearing Notice on all known holders of

Claims and Interests and the 2002 List (regardless of whether such parties are entitled to vote on

the Plan) by no later than the Solicitation Mailing Deadline. The Confirmation Hearing Notice

will include the following: (a) instructions as to how to view or obtain copies of the Disclosure

Statement (including the Plan and the other exhibits thereto), the Order, and all other materials in

the Solicitation Package (excluding Ballots) from the Solicitation Agent and/or the Court’s

website via PACER; (b) notice of the Voting Deadline; (c) notice of the date by which the Debtors

will file the Plan Supplement; (d) notice of the Confirmation Objection Deadline; and (e) notice

of the Confirmation Hearing Date and information related thereto.

        39.      Bankruptcy Rule 2002(l) permits the Court to “order notice by publication if it finds

that notice by mail is impracticable or that it is desirable to supplement the notice.” Fed. R. Bankr.

P. 2002(l). Therefore, in addition to the foregoing distribution of the Confirmation Hearing

Notice, the Debtors will publish the Publication Notice nine (9) business days after entry of the


7
    Intercompany Claims and Intercompany Interests shall be reinstated or distributed, contributed, setoff, settled, or
    canceled and released, or otherwise addressed, as applicable, at the option of the Debtors with the consent of the
    Required Consenting Stakeholders. Thus, holders of Intercompany Claims and Intercompany Interests will not
    be entitled to vote to accept or reject the Plan. Accordingly, and in light of the fact that the Intercompany Claims
    and Intercompany Interests are all held by the Debtors or affiliates of the Debtors, the Debtors are requesting a
    waiver from any requirement to serve holders of Intercompany Claims and Intercompany Interests with a
    Solicitation Package, other solicitation materials, or a Non-Voting Status Notice.


                                                          23
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 24 of 33




Order, or as soon as reasonably practicable thereafter, on one occasion in the New York Times, the

Oklahoman, the Houston Chronicle, the Billings Gazette, the Casper Star-Tribune, the

Philadelphia Inquirer, and The Advocate. The Debtors believe that the Publication Notice will

provide sufficient notice of, among other things, the entry of the Order, the Voting Deadline, the

Confirmation Objection Deadline, and the Confirmation Hearing to parties who did not otherwise

receive notice thereof by mail. The Debtors respectfully submit that service and publication of the

Confirmation Hearing Notice complies with Bankruptcy Rule 2002 and, therefore, should be

approved.

       40.     Additionally, section 1128 of the Bankruptcy Code provides that a court shall hold

a hearing on confirmation of a plan and provides that parties in interest can object to confirmation.

11 U.S.C. § 1128.    The Debtors request that the Court establish December 7, 2020 as the

Confirmation Hearing Date and November 23, 2020, at 5:00 p.m. (prevailing Central Time) as

the Confirmation Objection Deadline.

       41.     Bankruptcy Rule 2002(b) requires that parties be given at least 28 days’ notice of

the time fixed for filing objections and for the hearing to consider confirmation of a chapter 11

plan. The schedule proposed herein provides parties 31 days’ notice for filing objections to the

Plan in accordance with Bankruptcy Rule 2002(b).

       42.     The Debtors further request that the Court direct the manner in which parties in

interest may object to Confirmation of the Plan.        Pursuant to Bankruptcy Rule 3020(b)(1),

objections to confirmation of a plan must be filed and served “within a time fixed by the court.”

Fed. R. Bankr. P. 3020(b)(1). The Confirmation Hearing Notice will require that objections to

confirmation of the Plan or requests for modifications to the Plan, if any, must:

               a.      be in writing;



                                                 24
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 25 of 33




               b.      conform to the Bankruptcy Rules, the Bankruptcy Local Rules, and any
                       orders of the Court;

               c.      state the name and address of the objecting party and the nature and amount
                       of the Claim against or Interests in the Estates or property of the Debtors;

               d.      state, with particularity, the legal and factual basis for the objection and, if
                       practicable, a proposed modification to the Plan (or related materials) that
                       would resolve such objection; and

               e.      be filed with the Court on or before November 23, 2020, at 5:00 p.m.
                       (prevailing Central Time) the Confirmation Objection Deadline.

       43.     The Debtors respectfully submit that such dates and procedures will afford the

Court, the Debtors, and other parties in interest reasonable time to consider the objections and

proposed modifications to the Plan prior to the Confirmation Hearing, and therefore, should

be approved.

       44.     Moreover, the Confirmation Hearing may be adjourned or continued from time to

time by the Court or the Debtors, with the prior consent of the Required Plan Sponsors and the

DIP Agent, without further notice other than adjournments announced in open Court or as

indicated in any notice of reset hearing filed by the Debtors with the Court.

       G.      The Court Should Approve the Plan Supplement Notice.

       45.     The Plan defines “Plan Supplement” to mean the compilation of documents and

forms of documents, term sheets, agreements, schedules, and exhibits to the Plan (in each case, as

may be altered, amended, modified, or supplemented from time to time in accordance with the

terms hereof and in accordance with the Bankruptcy Code and Bankruptcy Rules) to be Filed prior

to the Confirmation Hearing to the extent available, and any additional documents Filed prior to

the Effective Date as amendments to the Plan Supplement, including the following, as applicable:

(a) the New Organizational Documents; (b) to the extent known, the identities of the members of

the New Board; (c) the Assumed Executory Contracts and Unexpired Leases Schedule; (d) the


                                                 25
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 26 of 33




Rejected Executory Contracts and Unexpired Leases Schedule; (e) the Schedule of Retained

Causes of Action; (f) the Exit Facilities Documents; (g) the definitive documentation related to the

Management Incentive Plan; (h) the Restructuring Transactions Memorandum; (i) the New

Warrants Agreements; and (j) the Registration Rights Agreement. The Debtors shall have the right

to alter, amend, modify, or supplement the documents contained in the Plan Supplement up to the

Effective Date as set forth in this Plan and in accordance with the Restructuring Support

Agreement and Restructuring Term Sheet (and subject to the applicable consent rights thereunder).

To ensure that parties in interest receive notice of the Debtors’ filing of the Plan Supplement, the

Debtors propose to mail the Plan Supplement Notice on the date the Debtors file the Plan

Supplement, or as soon as practicable thereafter. The Debtors respectfully submit that the Plan

Supplement Notice should be approved.

       H.      The Court Should Approve the Notices to Contract and Lease Counterparties.

       46.     Article V.A of the Plan provides, that the Effective Date, all Executory Contracts

or Unexpired Leases not otherwise assumed or rejected will be deemed assumed by the applicable

Reorganized Debtor in accordance with the provisions and requirements of sections 365 and 1123

of the Bankruptcy Code, other than those that are: (1) identified on the Rejected Executory

Contracts and Unexpired Leases Schedule; (2) previously expired or terminated pursuant to their

own terms; (3) have been previously assumed or rejected by the Debtors pursuant to a Final Order;

(4) are the subject of a motion to reject that is pending on the Effective Date; or (5) have an ordered

or requested effective date of rejection that is after the Effective Date. See Plan at Art. V.A.

       47.     To ensure that counterparties to Executory Contracts and Unexpired Leases receive

notice of assumption (and any corresponding proposed cure amounts (“Cure Claims”)) or rejection

of their Executory Contract or Unexpired Lease pursuant to the Plan, the Debtors will mail an

Assumption Notice or a Rejection Notice, as appropriate, within the time periods specified in the
                                                  26
       Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 27 of 33




Plan. The Debtors respectfully submit that the Assumption Notice and Rejection Notice, attached

to the Order as Exhibits 10 and 11 respectively, should be approved.

III.    The Court Should Approve the Rights Offering Procedures and the Form of Rights
        Offering Materials.

        48.    In parallel with the Plan solicitation process, the Debtors intend to commence the

subscription process for the equity Rights Offering contemplated by the Plan. The Debtors will

consummate the fully-backstopped Rights Offering for an aggregate purchase price of $600

million, which Rights Offering will provide for subscription rights to (a) eligible holders of FLLO

Term Loan Facility Claims and Second Lien Notes Claims as of the FLLO Record Date and

Second Lien Record Date (each as defined herein), respectively, and (b) the Backstop Parties. The

Rights Offering will, severally and not jointly, be backstopped by the Backstop Parties pursuant

to that certain Backstop Commitment Agreement, dated as of June 28, 2020. The Rights Offering

will be conducted on the terms and conditions set forth in the Backstop Commitment Agreement

and the Rights Offering Procedures (as defined herein).

        49.    All shares of the New Common Stock, the New Warrants (and any shares of the

New Common Stock issuable upon the exercise thereof), and the Rights (and any shares issuable

upon the exercise thereof other than the unsubscribed shares of New Common Stock issued to the

Backstop Parties pursuant to the Backstop Commitment Agreement) and the shares issuable as

part of the Put Option Premium will be issued in reliance upon section 1145 of the Bankruptcy

Code to the extent permitted under applicable law. The unsubscribed shares of New Common

Stock issued to the Backstop Parties pursuant to the Backstop Commitment Agreement will be

issued in reliance upon section 4(a)(2) of the Securities Act or Regulation D promulgated

thereunder. Entry of the Confirmation Order shall constitute Bankruptcy Court approval of the

Rights Offering (including the transactions contemplated thereby, and all actions to be undertaken,


                                                27
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 28 of 33




undertakings to be made, and obligations to be incurred by Reorganized Chesapeake in connection

therewith). On the Effective Date, the rights and obligations of the Debtors under the Backstop

Commitment Agreement shall vest in the Reorganized Debtors, as applicable.

       50.     For more information regarding the Rights Offering, the Rights Offering

Participants should refer to the Rights Offering procedures, the forms of which are attached as

Exhibit 12 to the Order (collectively, the “Rights Offering Procedures”). The Rights Offering

Procedures have been designed to efficiently transmit all materials necessary for participation in

the Rights Offering in compliance with applicable bankruptcy and non-bankruptcy law. The

Subscription Forms, the forms of which are attached as Exhibits 13A, 13B, and 13C, are designed

to assure the clear communication of the requirements for, and to facilitate, such participation. In

connection with the foregoing, the Debtors respectfully request that the Court approve the

following schedule of proposed dates to govern the Rights Offering:

                   Event                                         Date
     FLLO Record Date                     4:00 p.m. Central Time on November 23, 2020
     Second Lien Record Date              4:00 p.m. Central Time on November 23, 2020
     Subscription Commencement                            October 23, 2020
     Date
     Subscription Expiration              4:00 p.m. Central Time on November 23, 2020
     Deadline
     Subscription Funding Deadline        4:00 p.m. Central Time on November 24, 2020
     (only for non-Backstop Parties)

       51.     Section 363(b) of the Bankruptcy Code provides, in relevant part, that a debtor,

“after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). In the Fifth Circuit, bankruptcy courts have

authorized the use or sale of property of the estate outside the ordinary course of business when

such use or sale is grounded upon a “sound business purpose” and is proposed in good faith. See,


                                                28
        Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 29 of 33




e.g., Institutional Creditors of Cont’l Air Lines, Inc. v. Cont’l Air Lines, Inc. (In re Cont’l Air

Lines, Inc.), 780 F.2d 1223, 1226 (5th Cir. 1986) (“[F]or a debtor-in-possession or trustee to satisfy

its fiduciary duty to the debtor, creditors and equity holders, there must be some articulated

business justification for using, selling, or leasing the property outside the ordinary course of

business.”); see also In re Crutcher Res. Corp., 72 B.R. 628, 631 (Bankr. N.D. Tex. 1987) (“A

Bankruptcy Judge has considerable discretion in approving a § 363(b) sale of property of the estate

other than in the ordinary course of business, but the movant must articulate some business

justification for the sale.”); In re Terrace Gardens Park P’ship, 96 B.R. 707, 714 (Bankr. W.D.

Tex. 1989).    Once a debtor articulates a valid business justification under section 363, a

presumption arises that the debtor’s decision was made on an informed basis, in good faith, and in

the honest belief the action was in the best interest of the company. See In re Pisces Energy, LLC,

No. 09-36591-H5-11, 2009 WL 7227880, at *6 (Bankr. S.D. Tex. Dec. 21, 2009) (holding that the

‘business judgment test’ “requires a showing that the proposed course of action will be

advantageous to the estate and the decision be based on sound business judgment”). After “the

debtor articulates a reasonable basis for its business decisions (as distinct from a decision made

arbitrarily or capriciously), courts will generally not entertain objections to the debtor’s conduct.”

Comm. of Asbestos-Related Litigants v. Johns-Manville Corp., (In re Johns-Manville Corp.), 60

B.R. 612, 616 (Bankr. S.D.N.Y. 1986). Thus, if a debtor’s actions satisfy the business judgment

rule, then the transaction in question should be approved under section 363(b)(1) of the Bankruptcy

Code.

         52.   The Rights Offering is a key component of the Debtors’ proposed restructuring and

a key source of value for eligible participants. The terms of the Rights Offering have been

extensively negotiated among the Debtors and the Consenting Stakeholders. The Debtors submit



                                                 29
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 30 of 33




that the approval of the Rights Offering Procedures and the Rights Offering Materials are

necessary to the successful effectuation of the Rights Offering and provide the holders of FLLO

Term Loan Facility Claims and Second Lien Notes Claims a fair and reasonable opportunity to

participate in the Rights Offering. The Debtors believe that approval of the Rights Offering

Procedures and the Rights Offering Materials is in the best interests of their Estates, creditors, and

all other parties in interest, and constitutes an appropriate exercise of business judgment.

       53.     Under section 105(a) of the Bankruptcy Code, “[t]he court may issue any

order . . . that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C.

§ 105(a). In essence, the Court may enter an order that safeguards the value of the debtor’s estate

if doing so is consistent with the Bankruptcy Code. See e.g., Chinichian v. Campolongo (In re

Chinichian), 784 F.2d 1440, 1443 (9th Cir. 1986) (“Section 105 sets out the power of the

bankruptcy court to fashion orders as necessary pursuant to the purposes of the Bankruptcy

Code.”).

       54.     Approval of the Rights Offering Procedures and the Rights Offering Materials is

necessary to effectuate consummation of the Plan—which represents the Debtors’ best means of

maximizing the value of their Estates—the Debtors believe that the Court’s application of section

105(a) of the Bankruptcy Code here is appropriate.


                                 Non-Substantive Modifications

       55.     The Debtors request authorization to make non-substantive changes, with the prior

consent of the Required Plan Sponsors and the DIP Agent, to the Plan, Disclosure Statement,

Solicitation Procedures, Ballots, Solicitation Packages, any notice attached to the Order, and any

related documents without further order of the Court, including formatting changes, changes to

correct typographical and grammatical errors, if any, and to make conforming changes to the


                                                 30
      Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 31 of 33




Disclosure Statement, the Plan, and any other materials in the Solicitation Packages before

distribution.

                                               Notice

        56.     The Debtors will provide notice of this motion to: (a) the United States Trustee for

the Southern District of Texas; (b) counsel to the official committee of unsecured creditors;

(c) counsel to the official committee of royalty owners; (d) the administrative agent under the

Debtors’ debtor-in-possession credit facility and counsel thereto; (e) the administrative agent under

the Debtors’ prepetition revolving credit facility and counsel thereto; (f) the administrative agent

for the Debtors’ prepetition term loan facility and counsel thereto; (g) the indenture trustee for the

Debtors’ senior secured second lien notes and counsel thereto; (h) the indenture trustees for the

Debtors’ unsecured notes; (i) counsel to the ad hoc group of term loan lenders; (j) counsel to

Franklin Advisers, Inc., as investment manager on behalf of certain funds and accounts; (k) the

United States Attorney’s Office for the Southern District of Texas; (l) the Internal Revenue

Service; (m) the United States Securities and Exchange Commission; (n) the Environmental

Protection Agency and similar state environmental agencies for states in which the Debtors

conduct business; (o) the state attorneys general for states in which the Debtors conduct business;

and (p) all parties requesting notice pursuant to Bankruptcy Rule 2002. The Debtors submit that,

in light of the nature of the relief requested, no other or further notice need be given.



                            [Remainder of page intentionally left blank]




                                                  31
     Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 32 of 33




       WHEREFORE, the Debtors respectfully request that the Court enter the Order granting the

relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

 Houston, Texas
 September 11, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                           KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)      KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)         Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
 Kristhy M. Peguero (TX Bar No. 24102776)        Marc Kieselstein, P.C. (admitted pro hac vice)
 Veronica A. Polnick (TX Bar No. 24079148)       Alexandra Schwarzman (admitted pro hac vice)
 1401 McKinney Street, Suite 1900                300 North LaSalle Street
 Houston, Texas 77010                            Chicago, Illinois 60654
 Telephone:      (713) 752-4200                  Telephone: (312) 862-2000
 Facsimile:      (713) 752-4221                  Facsimile: (312) 862-2200
 Email:          mcavenaugh@jw.com               Email:        patrick.nash@kirkland.com
                 jwertz@jw.com                                 marc.kieselstein@kirkland.com
                 kpeguero@jw.com                               alexandra.schwarzman@kirkland.com
                 vpolnick@jw.com

 Co-Counsel to the Debtors                       Co-Counsel to the Debtors
 and Debtors in Possession                       and Debtors in Possession
     Case 20-33233 Document 1149 Filed in TXSB on 09/11/20 Page 33 of 33




                                   Certificate of Service

       I certify that on September 11, 2020, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                   /s/ Matthew D. Cavenaugh
                                                   Matthew D. Cavenaugh
